06/24/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                            Assigned on Briefs June 3, 2019

        JEANETTE CURRIE v. FARMERS INSURANCE COMPANY

                 Appeal from the Circuit Court for Davidson County
                    No. 18C996 Hamilton V. Gayden, Jr., Judge
                     ___________________________________

                           No. M2018-01818-COA-R3-CV
                       ___________________________________


Due to the deficiencies in Appellant’s brief, we conclude that she waived consideration of
any issues on appeal and hereby dismiss the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KENNY ARMSTRONG, J., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II, and W. NEAL MCBRAYER, JJ., joined.

Jeanette Currie, Nashville, Tennessee, appellant, pro se.

Amy Victoria Peters and Jeffrey Regg Kohl, Oklahoma City, Oklahoma, for the appellee,
Farmers Insurance Exchange (OK).


                                        OPINION

       In October 2016, Appellant Jeanette Currie obtained a policy for automobile
insurance from Appellee Farmers Insurance Exchange (“Farmers”). The policy
contained an exclusion for Lewarren Currie, Ms. Currie’s adult son. Lewarren Currie
was not residing in Ms. Currie’s household when the policy was issued because he was
incarcerated. He was paroled in 2017 and moved into Ms. Currie’s home at that time.

       On November 2, 2016, Farmers sent Ms. Currie copies of her policy documents.
These documents, which are included in the appellate record, clearly state that Lewarren
Currie is an excluded driver. There is also evidence that Ms. Currie signed the Excluded
Driver Endorsement on November 1, 2016; Ms. Currie denies doing so.
      The policy was renewed on April 30, 2017. Farmers sent a letter to Ms. Currie on
or about March 7, 2017. The letter lists Lewarren Currie as an excluded driver on the
Declarations Page.

       It is undisputed that, on September 2, 2017, Ms. Currie entrusted her vehicle to her
son. While in Lewarren Currie’s care and control, Ms. Currie’s vehicle was stolen. The
vehicle was later recovered, but it sustained significant damage. On September 4, 2017,
Ms. Currie contacted her insurance agent, Demetrius Thompson, and filed a claim.
Farmers proceeded to investigate the claim. On September 8, 2017, Farmers field
property adjuster, Philip Bolcar, met with Ms. Currie to inspect the vehicle. He
subsequently drafted an estimate regarding the proper damage. The total damages, less
Ms. Currie’s $500.00 deductible, were $4,904.87.

      Farmers initially denied the claim on September 22, 2017 based on the Named
Driver Exclusion Endorsement. Following further negotiations, Farmers provided
coverage under the Comprehensive portion of Ms. Currie’s policy. On October 26, 2017,
Ms. Currie accepted a settlement from Farmers in the amount of $4,904.87.

       On October 27, 2017, Ms. Currie filed a suit against Farmers in the General
Sessions Court of Davidson County. Ms. Currie sought damages for failure to pay a
claim and false reporting. Following a bench trial, the general sessions court entered a
verdict in favor of Farmers.

       On February 12, 2017, Ms. Currie filed a notice of appeal, and the case was
removed to the Davidson County Circuit Court (“trial court”). The parties entered an
agreed order on February 1, 2018 setting the matter for a bench trial. Ms. Currie
subsequently filed a motion to amend her complaint in an attempt to request a jury trial.
The trial court denied the motion by order of May 2, 2018 based on Ms. Currie’s failure
to comply with Tennessee Rule of Civil Procedure 38, which requires that a jury demand
be asserted within ten days of an appeal to circuit court.

       On April 20, 2018, Ms. Currie filed another lawsuit against Farmers. For her
complaint, Ms. Currie tendered the amended complaint that had been denied, supra.
Farmers moved to dismiss the second lawsuit on the ground that it was barred by the
doctrine of prior suit pending. The trial court heard the motion to dismiss on August 10,
2018. The trial court denied the motion but consolidated the two cases for trial.

        The consolidated cases were tried on August 28, 2018. Following close of
Appellant’s proof, Farmers moved for directed verdict. By order of September 7, 2018,
the trial court granted the motion and dismissed Ms. Currie’s lawsuit with prejudice. She
appeals.


                                           -2-
      As an initial matter, Farmers asserts that Ms. Currie’s appellate brief fails to
comply with the requirements for briefing set out in the Tennessee Rules of Appellate
Procedure. As such, Farmers argues that any issues Ms. Currie raises on appeal are
waived.

       Before addressing the sufficiency of her brief, we note that Ms. Currie is
representing herself in this appeal. It is well-settled that “pro se litigants are held to the
same procedural and substantive standards to which lawyers must adhere.” Brown v.
Christian Bros. Univ., No. W2012-01336-COA-R3-CV, 2013 WL 3982137, at *3 (Tenn.
Ct. App. Aug. 5, 2013), perm. app. denied (Tenn. Jan. 15, 2014). This Court has held
that “[p]arties who choose to represent themselves are entitled to fair and equal treatment
by the courts.” Hodges v. Tenn. Att’y Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000);
Paehler v. Union Planters Nat’l Bank, Inc., 971 S.W.2d 393, 396 (Tenn. Ct. App.
1997). Nevertheless, “courts must not excuse pro se litigants from complying with the
same substantive and procedural rules that represented parties are expected to observe.”
Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003); Edmundson v. Pratt,
945 S.W.2d 754, 755 (Tenn. Ct. App. 1996); Kaylor v. Bradley, 912 S.W.2d 728, 733 n.4
(Tenn. Ct. App. 1995).

       Tennessee Rule of Appellate Procedure 27(a) mandates that “[t]he brief of the
appellant shall contain under appropriate headings and in the order here indicated:”

       (1) A table of contents, with references to the pages in the brief;

       (2) A table of authorities, including cases (alphabetically arranged), statutes
       and other authorities cited, with references to the pages in the brief where
       they are cited;

       (3) A jurisdictional statement in cases appealed to the Supreme Court
       directly from the trial court indicating briefly the jurisdictional grounds for
       the appeal to the Supreme Court;

       (4) A statement of the issues presented for review;

       (5) A statement of the case, indicating briefly the nature of the case, the
       course of proceedings, and its disposition in the court below;

       (6) A statement of facts, setting forth the facts relevant to the issues
       presented for review with appropriate references to the record;

       (7) An argument, which may be preceded by a summary of argument,
       setting forth: (A) the contentions of the appellant with respect to the issues
       presented, and the reasons therefor, including the reasons why the
                                            -3-
      contentions require appellate relief, with citations to the authorities and
      appropriate references to the record (which may be quoted verbatim) relied
      on; and (B) for each issue, a concise statement of the applicable standard of
      review (which may appear in the discussion of the issue or under a separate
      heading placed before the discussion of the issues);

      (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27(a). Furthermore, Tennessee Court of Appeals Rule 6 provides:

      (a) Written argument in regard to each issue on appeal shall contain:

      (1) A statement by the appellant of the alleged erroneous action of the trial
      court which raises the issue and a statement by the appellee of any action of
      the trial court which is relied upon to correct the alleged error, with citation
      to the record where the erroneous or corrective action is recorded.

      (2) A statement showing how such alleged error was seasonably called to
      the attention of the trial judge with citation to that part of the record where
      appellant's challenge of the alleged error is recorded.

      (3) A statement reciting wherein appellant was prejudiced by such alleged
      error, with citations to the record showing where the resultant prejudice is
      recorded.

      (4) A statement of each determinative fact relied upon with citation to the
      record where evidence of each such fact may be found.

      (b) No complaint of or reliance upon action by the trial court will be
      considered on appeal unless the argument contains a specific reference to
      the page or pages of the record where such action is recorded. No assertion
      of fact will be considered on appeal unless the argument contains a
      reference to the page or pages of the record where evidence of such fact is
      recorded.

      Ms. Currie’s appellate brief reads in its entirety:




                                            -4-
                                                                                           FILED
                                                                                           MAR k.7 ZU19
                                                                                       0rts of the Appellate C9urts
                    IN THE COURT OFAPPEALS OF TENNESSEE 2:
                                                        Ft (1 BY
                               AT NASHVIEJ

           JEANETTE CURRIE v.FARMERSINSURANCE COMPANY

                                  Davidson County Circuit Coot
                                             HIC996

                                  No.412018-10818-03A-RA#-CV
                                       BRIEF TO APPEAL

         Corms the Plaintiff by pro se, pursuant to Rule 29 ofthe Tennessee Rules of

 Appellate Prottaltiw, herby aka a brief to appeal On September 2,2017 the Pities 2013

 Ford IN:darer, !collier seats-fully loaded and fully u- uteri by the Dcandant-liarrour4 Insurance

 Company, was stolen. In fact, the Pith-stiff has bad          policies with the Defendant       The

damage ryas tremendous and tea limited In bullet holes through car body top and car gents, back

windows shot out, steenag rack_ and pinion tot* danttged, key lost Themfore, no key Elr- the

Defendants adimicr to assess the carat- ipite the car or drive the car for accurate ascensmera of
the entire damapp. When car was discovcred stoka on September 2, 2017 and recovered on

September ,a full report was given to the Davidson County PoEix Depaziment. Subsequently on

September 4,2017,Farmers' Insurance aasisond ag.ort, Dernetrit' s Thomson was advis' ed ofthe

Plaintiffs vehicle was stolen. Claim was fled with Fanners InstEance by the agent, Demetrius

Thompson.

        The Defendant, Fanners Ins         Company and their Attorney would hale the Coif to

believe that this was a collision motor 'vehicle properly darniaga claim on the insured Plahaiff

vehicle. To the contrary, fins'      i3 a comprehensive coverage   al)theft   which does not carry

an exclusion endorsement by itisuraoce law.




                                              -5-
          'The DcEndant .ErE to process the plaktiff claim         212i   an auto Ilea and refused to render to
  the Plairniff fair and equitable due process ofa simple; insurance onto theft comprehen
                                                                                          sive loss_
  Instead, the Defendant investigates Plaintiff by coming to the Plaintiff's home
                                                                                  to'look arurtrur
  and going to ker son's employment              conk" anzmud,       ifn determine thei eau-icily or cultural
  background bethre processing their simple auto tbett comprehensive
                                                                     loss. However, when
  Plaintiff funds were paid for policy on vehicle,       nil   such investigation took place, just took the
  money for the policy.

          lb add insult to injury, the Defendant accused Plaintiff of Ein emelusionary
                                                                                       endorsement
 because her son   was    driving car when it was stolen. Farmers' agent, Demetrius Thompson,
                                                                                              for
 the Plaintiff; supports the auto theft comprehensive bss by advising in
                                                                         an appeal letter dated
 September 25,2017 to Fanners Insurance Claim Department (Era:At 1E)
                                                                     Nevertheleas, v4' was
 driving the eat- before it was stolen is irrelevant to the fact that was slink= and based
                                                                                           on that fact;
 we believe coverage should have been rendered."

         Norrmil auto thelt insurance process qnpirsts the insurance company Iles the claim, then

 Wirn   and ie the car is found, seas an adjuster to assess the                     elder writes a cheek for
damage: or advise get quotes for damage tepair or both, andfor asses the car
                                                                             total loss and writes
the plaintiff a check for the -blue book value' ofthe car would dothis expedlimmly to
                                                                                      make sure
their valued customer gets their vehicle repaired or new transportation as soon as
                                                                                   possible. Since
September 2017 to present day Framer has taught against Plaintiff until
                                                                        March 2019, the
Defendant: has done nothing to ensure that their insured customer lad the needed
                                                                                 transportatic to
that the Defendant's policy guaranteed.

         Because corrintehensive ooveragt cannot cart3r arr exclusion provision clause in any

insurance poky; and       NAltereftere,   the Defendant forged an c-signed document saying that the




                                                       -6-
      Plaintiff signed t exch.:ding her son torn driving the vehicle (which
                                                                            is irrebrdnt to the vehicle
      being stolen); and More,the Defendant's deli& and approw the china
                                                                         with less money than
      Pkintiff could use for all the damage that were done to truck It was a
                                                                             simple auto theft
      cornprehervive kiss, because ofthe plaints lack oftransportation, they
                                                                                   WC= rOnX121     to purchase
      another vehicle for horn; school, °anew, grocery, and church nccds
                                                                         of her lardy_



                                                  RC1..IEF

                Therefore, the Plaintiff prays that this honorable court find in      11.3   findings that the
     Defendant is mil.ty offorgety with all the exhjits that was presented in the transcript
                                                                                             etfthe. trail,
     held on August 2018. The key to the car was not present to qsset the Kick value, the
                                                                                          imaiey that
     was given was 110T enough to cover the total darnaa that occurred E-orn the auto thief
                                                                                            1. pray that
     thc lower court decision be over turn. The amount of$175, 000.011 be gMrn to cover
                                                                                        the new
     vehicle, uber and lyfl, taxi's, car retrtaK work missed, stress and anguish for forging
                                                                                             Plaintiff name
     on fi-stgri on a poky that they created.



            accuted this 71.1a day ofMarch 20)9




                                                                                           Jeanette Currie
                                                                                     932 Bordeaux Mice
                                                                                    Nashville, TN 372.07




       There are myriad omissions in Ms. Currie’s brief. In violation of Tennessee Rule
of Appellate Procedure 27(a), supra, there is no: (1) table of contents; (2) table of
authorities; or (3) jurisdictional statement. More importantly, Ms. Currie’s brief does not
specifically state the issues she presents for review, nor does it contain any argument.
There are no references to the trial court record, and there are no authorities cited. As
such, this Court is left to wonder exactly what Ms. Currie is appealing. We have
previously stated that:
                                                       -7-
       “‘Courts have routinely held that the failure to make appropriate
references to the record and to cite relevant authority in the argument
section of the brief as required by Rule 27(a)(7) constitutes a waiver of the
issue.’” Forbess v. Forbess, 370 S.W.3d 347, 355 (Tenn. Ct. App. 2011)
(quoting Bean v. Bean, 40 S.W.3d 52, 55-56 (Tenn. Ct. App. 2000)); see
also Tellico Village Property Owners Ass’n, Inc. v. Health Solutions,
LLC, No. E2012-00101-COA-R3-CV, 2013 WL 362815, at *3 (Tenn. Ct.
App. Jan. 30, 2013) (no perm. app. filed ) (quoting Branum v. Akins, 978
S.W.2d 554, 557 n.2 (Tenn. Ct. App. 2001)) (“‘Where a party makes no
legal argument and cites no authority in support of a position, such issue is
deemed to be waived and will not be considered on appeal.’”) In addition,
“Appellants . . . must include in their . . . brief a statement of the issues they
desire to present to the court and an argument with respect to each of the
issues presented.” Craig v. Hodge, 382 S.W.3d 325, 334-335 (Tenn.
2012). “[A]n issue may be deemed waived when it is argued in the brief
but is not designated as an issue in accordance with Tenn. R. App. P.
27(a)(4).” Id. (citing ABN AMRO Mortg. Grp., Inc. v. S. Sec. Fed. Credit
Union, 372 S.W.3d 121, 132 (Tenn. Ct. App. 2011); Childress v. Union
Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002)). “The requirement
of a statement of the issues raised on appeal is no mere technicality.”
Owen v. Long Tire, LLC, No. W2011-01227-COA-R3-CV, 2011 WL
6777014, at *4 (Tenn. Ct. App. Dec. 22, 2011). The appellee is entitled to
fair notice of the appellate issues so as to prepare his or her response, and
more importantly, “this Court is not charged with the responsibility of
scouring the appellate record for any reversible error the trial court may
have committed.” Id. “It is not the role of the courts, trial or appellate, to
research or construct a litigant’s case or arguments for him or her, and
where a party fails to develop an argument in support of his or her
contention or merely constructs a skeletal argument, the issue is waived.”
Sneed v. Bd. of Prof’l Responsibility of Sup.Ct., 301 S.W.3d 603, 615
(Tenn.2010).

                                      ***

       “[T]he Supreme Court has held that it will not find this Court in
error for not considering a case on its merits where the plaintiff did not
comply with the rules of this Court.” Bean, 40 S.W.3d at 54-55 (citing
Crowe v. Birmingham & N.W. Ry. Co., 156 Tenn. 349, 1 S.W.2d 781
(1928)). “[A]ppellate courts may properly decline to consider issues that
have not been raised and briefed in accordance with the applicable rules.”
Waters v. Farr, 291 S.W.3d 873, 919 (Tenn. 2009). “We have previously
held that a litigant’s appeal should be dismissed where his brief does not
comply with the applicable rules, or where there is a complete failure to cite
                                    -8-
       to the record.” Commercial Bank, Inc. v. Summers, No. E2010-02170-
       COA-R3-CV, 2011 WL 2673112, at *2 (Tenn. Ct. App. July 11, 2011).

Clayton v. Herron, No. M2014-01497-COA-R3-CV, 2015 WL 757240, at *2-3 (Tenn.
Ct. App. Feb. 20, 2015).

        For the reasons stated above, Ms. Currie’s appellate brief wholly fails to comply
with Tennessee Rule of Appellate Procedure 27’s mandates regarding the content of
briefs. She did not include any reference to the appellate record; she did not properly cite
applicable law. More egregious, however, is the fact that Ms. Currie did not raise any
issues to suggest that the trial court erred in dismissing her case. Although Ms. Currie
attempts to cure these deficiencies by filing a reply brief, review of this brief shows that
Ms. Currie has simply copied the cogent portions of Farmers’ brief. Her initial failure to
brief is not cured by a mere recitation of Farmers’ position.

       For these reasons, the appeal is dismissed, and the case is remanded for such
further proceedings as may be necessary and are consistent with this opinion. Costs of
the appeal are assessed to Appellant, Jeanette Currie. Because Ms. Currie is proceeding
in forma pauperis in this appeal, execution for costs may issue if necessary.




                                                 _________________________________
                                                 KENNY W. ARMSTRONG, JUDGE




                                           -9-